 

LIHUA INTERNATIONAL, INC.

 

INDEPENDENT DIRECTOR AGREEMENT

 



 

This INDEPENDENT DIRECTOR AGREEMENT (the “Agreement”) is made and entered into
as of this 3rd day of June 2011, effective as of April 14, 2011 (the “Effective
Date”), by and between Lihua International, Inc., a Delaware corporation whose
shares are publicly traded (the “Company”), and Jonathan P. Serbin, a citizen of
the United States, with the following address: c/o Duo Guo, 819 Nanjing Lu, Room
1508, Shanghai, China 200041 (the “Independent Director”).

 

WHEREAS, the Company desires to re-engage the Independent Director, and the
Independent Director desires to serve, as a non-employee director of the
Company, subject to the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt of which is hereby acknowledged, the Company and the
Independent Director, intending to be legally bound, hereby agree as follows:

 

1.        DEFINITIONS.

 

(a)        “Corporate Status” describes the capacity of the Independent Director
with respect to the Company and the services performed by the Independent
Director in that capacity.

 

(b)        “Entity” shall mean any corporation, partnership, limited liability
company, joint venture, trust, foundation, association, organization or other
legal entity.

 

(c)        “Proceeding” shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative or investigative, whether formal or informal, including
a proceeding initiated by the Independent Director pursuant to Section 12 of
this Agreement to enforce the Independent Director’s rights hereunder.

 

(d)        “Expenses” shall mean all reasonable fees, costs and expenses,
reasonably incurred in connection with any Proceeding, including, without
limitation, attorneys’ fees, disbursements and retainers, fees and disbursements
of expert witnesses, private investigators, professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.

 

(e)        “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.

 

(f)        “Parent” shall mean any corporation or other entity (other than the
Company) in any unbroken chain of corporations or other entities ending with the
Company, if each of the corporations or entities, other than the Company, owns
stock or other interests possessing 50% or more of the economic interest or the
total combined voting power of all classes of stock or other interests in one of
the other corporations or entities in the chain.



           

 

 

 

(g)        “Subsidiary” shall mean any corporation or other entity (other than
the Company) in any unbroken chain of corporations or other entities beginning
with the Company, if each of the corporations or entities, other than the last
corporation or entity in the unbroken chain, owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.

 

2.        SERVICES OF INDEPENDENT DIRECTOR. While this Agreement is in effect,
the Independent Director shall perform duties as an independent director and/or
a member of the committees of the Board, be compensated for such and be
reimbursed expenses in accordance with the Schedule A attached to this
Agreement, subject to the following.

 

(a)        The Independent Director will perform services as is consistent with
Independent Director’s position with the Company, as required and authorized by
the By-Laws and Certificate of Incorporation of the Company, and in accordance
with high professional and ethical standards and all applicable laws and rules
and regulations pertaining to the Independent Director’s performance hereunder,
including without limitation, laws, rules and regulations relating to a public
company.

 

(b)        The Independent Director is solely responsible for taxes arising out
of any compensation paid by the Company to the Independent Director under this
Agreement, and the Independent Director understands that he/she will be issued a
U.S. Treasury form 1099 for any compensation paid to him/her by the Company. The
Independent Director acknowledges and agrees that because he is not an employee
of the Company the Company will not withhold any amounts for taxes from any of
his payments under the Agreement.

 

(c)        The Company may offset any and all monies payable to the Independent
Director to the extent of any monies owing to the Company from the Independent
Director.

 

(d)        The rules and regulations of the Company notified to the Independent
Director, from time to time, apply to the Independent Director. Such rules and
regulations are subject to change by the Board in its sole discretion.
Notwithstanding the foregoing, in the event of any conflict or inconsistency
between the terms and conditions of this Agreement and rules and regulations of
the Company, the terms of this Agreement control.

 

3.        REQUIREMENTS OF INDEPENDENT DIRECTOR. During the term of the
Independent Director’s services to the Company hereunder, Independent Director
shall observe all applicable laws and regulations relating to independent
directors of a public company as promulgated from to time, and shall not: (1) be
an employee of the Company or any Parent or Subsidiary; (2) accept, directly or
indirectly, any consulting, advisory, or other compensatory fee from the Company
other than as a director and/or a member of a committee of the Board; (3) be an
affiliated person of the Company or any Parent or Subsidiary, as the term
“affiliate” is defined in 17 CFR 240.10A-3(e)(1), other than in his capacity as
a director and/or a member of a committee of the Board; (4) possess an interest
in any transaction with the Company or any Parent or Subsidiary, for which
disclosure would be required pursuant to 17 CFR 229.404(a), other than in his
capacity as a director and/or a member of a committee of the Board committees;
(5) be engaged in a business relationship with the Company or any Parent or
Subsidiary, for which disclosure would be required pursuant to 17 CFR
229.404(b), except that the required beneficial interest therein shall be
modified to be 5% hereby.

 

4.        REPORT OBLIGATION. While this Agreement is in effect, the Independent
Director shall immediately report to the Company in the event: (1) the
Independent Director knows or has reason to know or should have known that any
of the requirements specified in Section 3 hereof is not satisfied or is not
going to be satisfied; and (2) the Independent Director simultaneously serves on
an audit committee of any other public company.



2

 

 

 

5.        TERM AND TERMINATION. The term of this Agreement shall be for one (1)
year from the Effective Date, unless terminated as provided for in this Section
5 (the “Term”). This Agreement and the Independent Director’s services hereunder
shall terminate upon the earlier of the following:

 

(a)        Removal of the Independent Director as a director of the Company,
upon proper Board or stockholder action in accordance with the By-Laws and
Certificate of Incorporation of the Company and applicable law;

 

(b)        Resignation of the Independent Director as a director of the Company
upon written notice to the Board of Directors of the Company; or

 

(c)        Termination of this Agreement by the Company, in the event any of the
requirements specified in Section 3 hereof is not satisfied, as determined by
the Company in its sole discretion.

 

6.        LIMITATION OF LIABILITY. In no event shall the Independent Director be
individually liable to the Company or its shareholders for any damages for
breach of fiduciary duty as an independent director of the Company, unless the
Independent Director’s act or failure to act involves intentional misconduct,
fraud or a knowing violation of law.

 

7.        AGREEMENT OF INDEMNITY. The Company agrees to indemnify the
Independent Director as follows:

 

(a)        Subject to the exceptions contained in Section 8(a) below, if the
Independent Director was or is a party or is threatened to be made a party to
any Proceeding (other than an action by or in the right of the Company) by
reason of the Independent Director’s Corporate Status, the Independent Director
shall be indemnified by the Company against all Expenses and Liabilities
incurred or paid by the Independent Director in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

 

(b)        Subject to the exceptions contained in Section 8(b) below, if the
Independent Director was or is a party or is threatened to be made a party to
any Proceeding by or in the right of the Company, to procure a judgment in its
favor by reason of the Independent Director’s Corporate Status, the Independent
Director shall be indemnified by the Company against all Indemnifiable Amounts.

 

(c)        For purposes of this Agreement, the Independent Director shall be
deemed to have acted in good faith in conducting the Company’s affairs as an
independent director of the Company and/or a member of a committee of the Board
of the Company, if the Independent Director: (i) exercised or used the same
degree of diligence, care, and skill as an ordinarily prudent man would have
exercised or used under the circumstances in the conduct of his own affairs; or
(ii) took, or omitted to take, an action in reliance upon advise of counsels or
other professional advisors for the Company, or upon statements made or
information furnished by other directors, officers or employees of the Company,
or upon a financial statement of the Company provided by a person in charge of
its accounts or certified by a public accountant or a firm of public
accountants, which the Independent Director had reasonable grounds to believe to
be true.



3

 

 

 

(d)        In the event the Independent Director intends to engage separate
legal counsel, the Independent Director shall provide at least three business
days’ prior written notice to the Company identifying therein: (i) the name,
address, telephone number, and hourly rate(s) of the attorney(s) the Independent
Director intends to engage; (ii) the Proceeding in which the Independent
Director has been named as a party or is threatened to be named as a party; and
(iii) the basis for the Independent Director’s reasonable belief that he has
been named or is threatened to be named as a party to a Proceeding, including
any supporting documentation. The Company may, in its discretion, decline to pay
any Indemnifiable Amounts incurred where the Independent Director has failed to
comply with the notice requirements set forth in this subparagraph (d).

 

8.        EXCEPTIONS TO INDEMNIFICATION. Director shall be entitled to
indemnification under Sections 7(a) and 7(b) above in all circumstances other
than the following:

 

(a)        If indemnification is requested under Section 7(a) and it has been
adjudicated finally by a court or arbitral body of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, (i) the Independent Director failed to act in good
faith and in a manner the Independent Director reasonably believed to be in or
not opposed to the best interests of the Company, (ii) the Independent Director
had reasonable cause to believe that the Independent Director’s conduct was
unlawful, or (iii) the Independent Director’s conduct constituted willful
misconduct, fraud or knowing violation of law, then the Independent Director
shall not be entitled to payment of Indemnifiable Amounts hereunder.

 

(b)        If indemnification is requested under Section 7(b) and

 

(i)        it has been adjudicated finally by a court or arbitral body of
competent jurisdiction that, in connection with the subject of the Proceeding
out of which the claim for indemnification has arisen, the Independent Director
failed to act in good faith and in a manner the Independent Director reasonably
believed to be in or not opposed to the best interests of the Company, including
without limitation, the breach of Section 4 hereof by the Independent Director,
the Independent Director shall not be entitled to payment of Indemnifiable
Amounts hereunder; or

 

(ii)        it has been adjudicated finally by a court or arbitral body of
competent jurisdiction that the Independent Director is liable to the Company
with respect to any claim, issue or matter involved in the Proceeding out of
which the claim for indemnification has arisen, including, without limitation, a
claim that the Independent Director received an improper benefit or improperly
took advantage of a corporate opportunity, the Independent Director shall not be
entitled to payment of Indemnifiable Amounts hereunder with respect to such
claim, issue or matter.

 

9.        WHOLLY OR PARTLY SUCCESSFUL. Notwithstanding any other provision of
this Agreement, and without limiting any such provision, to the extent that the
Independent Director is, by reason of the Independent Director’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Independent Director shall be indemnified in connection
therewith. If the Independent Director is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Independent Director against those Expenses reasonably incurred by
the Independent Director or on the Independent Director’s behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
section, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.



4

 

 

 

10.        ADVANCES AND INTERIM EXPENSES. Within ten (10) business days of the
Independent Director’s written request for indemnification, the Company shall
pay to the Independent Director all Indemnifiable Expenses incurred by the
Independent Director in connection with any Proceeding, including a Proceeding
by or in the right of the Company, in advance of the final disposition of such
Proceeding, if the Independent Director furnishes the Company with a written
undertaking, to the satisfaction of the Company, to repay the amount of such
Indemnifiable Expenses advanced to the Independent Director in the event it is
finally determined by a court or arbitral body of competent jurisdiction that
the Independent Director is not entitled under this Agreement to indemnification
with respect to such Indemnifiable Expenses.

 

11.        PROCEDURE FOR PAYMENT OF INDEMNIFIABLE AMOUNTS. The Independent
Director shall submit to the Company a written request specifying the
Indemnifiable Amounts, for which the Independent Director seeks payment under
Section 7 hereof, and the Proceeding of which the Independent Director has
previously notified the Company. At the request of the Company, the Independent
Director shall furnish such documentation and information as are reasonably
available to the Independent Director and necessary to establish that the
Independent Director is entitled to indemnification hereunder. The Company shall
pay such Indemnifiable Amounts within ten (10) days of receipt of all required
documents.

 

12.        REMEDIES OF INDEPENDENT DIRECTOR.

 

(a)        RIGHT TO PETITION COURT. In the event that the Independent Director
makes a request for payment of Indemnifiable Amounts under Sections 7, 9-11
above, or seeks payment of insurance under Section 14 below, and such payment or
advancement is not made in a timely manner: (i) by the Company pursuant to the
terms of this Agreement, or (ii) by any insurer pursuant to the terms of its
insurance policy, then the Independent Director may petition the appropriate
judicial authority to enforce the Company’s or any insurer’s obligations.

 

(b)        BURDEN OF PROOF. In any judicial proceeding brought under Section 12
(a) above, the Company shall have the burden of proving that the Independent
Director is not entitled to payment of Indemnifiable Amounts hereunder.

 

(c)        EXPENSES. The Company agrees to reimburse the Independent Director in
full for any Expenses incurred by the Independent Director in connection with
investigating, preparing for, litigating, defending or settling any action
brought by the Independent Director under Section 12 (a) above, or in connection
with any claim or counterclaim brought by the Company in connection therewith.

 

(d)        VALIDITY OF AGREEMENT. The Company shall be precluded from asserting
in any Proceeding, including, without limitation, an action under Section 12(a)
above, that the provisions of this Agreement are not valid, binding and
enforceable or that there is insufficient consideration for this Agreement and
shall stipulate in court that the Company is bound by all the provisions of this
Agreement.

 

(e)        FAILURE TO ACT NOT A DEFENSE. The failure of the Company (including
its Board of Directors or any committee thereof, independent legal counsel, or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under Section
12(a) above.



5

 

 

 

13.        PROCEEDINGS AGAINST COMPANY. Except as otherwise provided in this
Agreement, the Independent Director shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by the Independent Director against the Company, any
Entity which the Company controls, any director or officer thereof, or any third
party, unless the Company has consented to the initiation of such Proceeding.
This section shall not apply to counterclaims or affirmative defenses asserted
by the Independent Director in an action brought against the Independent
Director.

 

14.        INSURANCE. The Company shall obtain and maintain a policy or policies
of director and officer liability insurance, with an aggregate limit of
liability of not less than $5,000,000, providing the Independent Director with
coverage for claims against the Independent Director by reason of his Corporate
Status, in accordance with the terms of said insurance policy or policies (“D&O
Insurance”); provided that the Company shall not be liable under this Agreement
to make any payment in connection with any claim made against the Independent
Director to the extent that the Independent Director has otherwise received
payment under any insurance policy of the amounts otherwise indemnifiable
hereunder. The Company shall take any actions it deems reasonably necessary or
desirable to cause the D&O insurer(s) to pay, on behalf of the Independent
Director, all amounts payable in accordance with the terms of the D&O Insurance.

 

15.        SUBROGATION. In the event of any payment of Indemnifiable Amounts
under this Agreement or the D&O Insurance, the Company or its Insurance Carrier,
as the case may be, shall be subrogated to the extent of such payment to all of
the rights of contribution or recovery of the Independent Director against other
persons, and the Independent Director shall take, at the request of the Company,
all reasonable action necessary to secure such rights, including the execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights.

 

16.        AUTHORITY. Each party has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by each party hereto:

 

17.        SUCCESSORS AND ASSIGNMENT. This Agreement shall (a) be binding upon
and inure to the benefit of all successors and assigns of the Company (including
any transferee of all or a substantial portion of the business, stock and/or
assets of the Company and any direct or indirect successor by merger or
consolidation or otherwise by operation of law), and (b) be binding on and shall
inure to the benefit of the heirs, personal representatives, executors and
administrators of the Independent Director. The Independent Director has no
power to assign this Agreement or any rights and obligations hereunder.

 

18.        CHANGE IN LAW. To the extent that a change in applicable law (whether
by statute or judicial decision) shall mandate broader or narrower
indemnification than is provided hereunder, the Independent Director shall be
subject to such broader or narrower indemnification and this Agreement shall be
deemed to be amended to such extent.

 

19.        SEVERABILITY. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.



6

 

 

 

20.        MODIFICATIONS AND WAIVER. Except as provided in Section 18 hereof
with respect to changes in applicable law which broaden or narrow the right of
the Independent Director to be indemnified by the Company, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto. No delay in exercise or non-exercise by
the Company of any right under this Agreement shall operate as a current or
future waiver by it as to its same or different rights under this Agreement or
otherwise.

 

21.        NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date en which it is so mailed:

 



If to Independent Director, to: Jonathan P. Serbin Address: c/o Duo Guo 819
Nanjing Lu, Room 1508 Shanghai, PR China 200041.

 

If to the Company, to: Jinhua Zhu, CEO, Lihua International, Houxiang Five Star
Industry District, Danyang City, Jiangsu Province, PR China 212312, or to such
other address as may have been furnished in the same manner by any party to the
others.

 

22.        GOVERNING LAW. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware.

 

23.        CONSENT TO JURISDICTION. The parties hereby consent to the
jurisdiction of the courts having jurisdiction over matters arising in Delaware
for any proceeding arising out of or relating to this Agreement. The parties
agree that in any such proceeding, each party shall waive, if applicable,
inconvenience of forum and right to a jury.

 

24.        AGREEMENT GOVERNS. This Agreement is to be deemed consistent wherever
possible with relevant provisions of the By-Laws and Certificate of
Incorporation of the Company; however, in the event of a conflict between this
Agreement and such provisions, the provisions of this Agreement shall control.

 

25.        INDEPENDENT CONTRACTOR. The parties understand, acknowledge and agree
that the Independent Director’s relationship with the Company is that of an
independent contractor and nothing in this Agreement is intended to or should be
construed to create a relationship other than that of independent contractor.
Nothing in this Agreement shall be construed as a contract of
employment/engagement between the Independent Director and the Company or as a
commitment on the part of the Company to retain the Independent Director in any
capacity, for any period of time or under any specific terms or conditions, or
to continue the Independent Director’s service to the Company beyond any period.

 

26.        ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the Company and the Independent Director with respect to the subject
matter hereof, and supersedes all prior understandings and agreements with
respect to such subject matter.



7

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Independent Director
Agreement as of the day and year first above written.

 



    AGREED   AGREED           LIHUA INTERNATIONAL, INC.   INDEPENDENT DIRECTOR  
                        /s/ Jianhua Zhu   /s/ Jonathan P. Serbin   Name: 
Jianhua Zhu   Name: Jonathan P. Serbin   Title:   Chairman and CEO              



8

 

 

 

SCHEDULE A

I.        COMPENSATION:

 

A. Fees. For all services rendered by the Independent Director pursuant to this
Agreement, both during and outside of normal working hours, including but not
limited to, attending all required meetings of the Board or applicable
committees thereof, executive sessions of the independent directors, reviewing
filing reports and other corporate documents as requested by the Company,
providing comments and opinions as to business matters as requested by the
Company, the Company agrees to pay to the Independent Director a fee in cash of
Four Thousand Dollars ($4,000) per month during the Term (the “Base Fee”), so
long as the Independent Director is serving on the Board of Directors. The Base
Fee shall be paid in cash to the Independent Director on a quarterly basis in
equal installments on the last day of each calendar quarter.

 

B. Stock Option. Upon execution of this Agreement the Independent Director shall
be granted a 10-year option to purchase Twenty Thousand (20,000) shares of
common stock of the Company, with an exercise price equal to the fair market
value of a share of the Company’s common stock on the date of the grant of the
option. Such option shall vest in equal installments on July 14, 2011, October
14, 2011, January 14, 2012 and April 14, 2012, as long as the Independent
Director is serving as a member of the Board of Directors at each such time.
Such award shall be made pursuant to the Company’s 2009 Omnibus Securities and
Incentive Plan. The Independent Director’s rights in respect to any grant shall
be determined solely by the Compensation Committee of the Company and are
subject to execution by Independent Director of any applicable agreements as
established and requested by the Company pursuant to the 2009 Omnibus Securities
and Incentive Plan.

 

C. Expenses. During the Term the Company shall promptly reimburse the
Independent Director for all expenses incurred by him/her in connection with
attending (a) all meetings of the Board or applicable committees thereof, (b)
executive sessions of the independent directors, (c) stockholder meetings, as a
director or a member of any committee of the Board, which are approved by the
Company in advance and (d) subject to prior Company approval, other
Company-related travel. The Company will promptly reimburse the Independent
Director for hotel accommodation expenses actually incurred in connection with
any such meetings the Independent Director attends, up to $350 per night for
stays of up to five nights per meeting. The Company will only reimburse the
Independent Director for economy class airplane tickets purchased for Company
business, provided, however, that if the total flight time exceeds six hours,
the Company will reimburse the Independent Director for business class tickets.
The amount of such expenses eligible for reimbursement by the Company during a
calendar year shall not affect such expenses eligible for reimbursement by the
Company in any other calendar year, and the reimbursement of any such eligible
expenses shall be made on or before the last day of the calendar year next
following the calendar year in which the expense was incurred. Additionally, the
Company will reimburse the Independent Director up to $3,000 during the Term,
for the actual costs incurred to travel to and attend bona fide director
education seminars that the Independent Director may, in his discretion, select.

 

9

 



 

D. No Other Benefits Or Compensation. The Independent Director acknowledges and
agrees that he is not granted and is not entitled to any other benefits or
compensation from the Company for the services provided under this Agreement
except expressly provided for in this Schedule A.

 

        AGREED   AGREED           LIHUA INTERNATIONAL, INC.   INDEPENDENT
DIRECTOR                           /s/ Jianhua Zhu   /s/ Jonathan P. Serbin  
Name:  Jianhua Zhu   Name: Jonathan P. Serbin   Title:   Chairman and CEO      
       

 

 

 

10

